DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10885775. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of 10885775 disclose every limitation of claims 1-20 in the instant application.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over SEO (PGPUB: 20200272839), and further in view of Satzoda (PGPUB: 20180365888).

Regarding claims 1, 9 ,and 15. SEO teaches a method, comprising: 
receiving, by a device and from a plurality of image capture devices, a plurality of image streams that depict a traffic event (see Fig. 1, paragraph 6, searching for a record in chronological order in a database storing a plurality of records respectively for a plurality of frames included in images captured by a plurality of cameras photographing traffic information, each record including an object tag and an event tag recognized from a frame); 
identifying, by the device, an object that is depicted in each of the plurality of image streams (see Fig. 1, paragraph 7, an object tag generating operation of recognizing at least one of a person and a vehicle from a frame included in the images captured by the plurality of cameras photographing the traffic information, and generating an object tag for the frame); 
determining, by the device and for each of the plurality of image streams, respective image-based coordinates of a path associated with the object during the traffic event (see Fig. 1, paragraph 106, when tracking is completed, the route provider 113 may provide route information including images and/or location information of frames corresponding to extracted records, in operation 107. The route provider 113 may acquire, as the tracked result, two or more successive records from among the first record section extracted in operation 102, the second record extracted in operation 103, the third record section extracted in operation 104, the fourth record extracted in operation 105, and the fifth record section extracted in operation 106, and continuously list images of frames corresponding to the records acquired as the tracked result to provide the images to the terminal T, or continuously list location information of the frames corresponding to the records acquired as the tracked result to provide the location information);
 by the device and based on the respective image-based coordinates and timestamps of the plurality of image streams (see Fig. 3, paragraph 67, each of the records 31 to 36 may include data for a plurality of columns. Each column may include channel number No., time, and tag information. Referring to the record 31, a frame corresponding to the record 31 may have been photographed at 01:01:01 by a camera corresponding to channel 1, and a person “A” may be recognized from the corresponding frame by the object recognizer 111, which represents that person information has been tagged).
 However, SEO does not expressly teach:
determining simulation coordinates associated with the path; 
detecting, by the device and based on the simulation coordinates, that the object is involved in the traffic event; and 
performing, by the device and based on detecting that that the object is involved in the traffic event, an action.
Satzoda teaches: 
determining simulation coordinates associated with the path (see Fig. 13, paragraph 72 and 74, converting the object parameters into world coordinates (global coordinates), which functions to position the objects within the virtual representation of the physical region; includes retrieving a predetermined virtual model of environment including static environmental features based on vehicle and/or onboard vehicle system location; determining a 2D projection of the virtual model based on the onboard vehicle system pose; comparing the 2D projection with an image recorded by the onboard vehicle system (e.g., matching a feature between the 3D virtual model or 2D projection to a feature in the image)); 
detecting, by the device and based on the simulation coordinates, that the object is involved in the traffic event (see Fig. 9, paragraph 49, determining that a rare vehicle event occurred within a time interval of image sequence capture, and transmitting the image sequence to a remote computing system in communication with the onboard vehicle system, in response to determining that the rare vehicle event occurred); and 
performing, by the device and based on detecting that that the object is involved in the traffic event, an action (see Fig. 9, paragraph 49, determining that a rare vehicle event occurred within a time interval of image sequence capture, and transmitting the image sequence to a remote computing system in communication with the onboard vehicle system, in response to determining that the rare vehicle event occurred . In this specific example, subsequent portions of the method can be performed at the remote computing system; however, in further examples, subsequent portions of the method can be performed at the onboard vehicle system, the remote computing system, and/or any other suitable location. In a related example, Block S100 can include determining an event type of the rare vehicle event).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify SEO by Satzoda for providing converting the object parameters into world coordinates (global coordinates), which functions to position the objects within the virtual representation of the physical region, as determining simulation coordinates associated with the path; providing determining that a rare vehicle event occurred within a time interval of image sequence capture, as detecting, by the device and based on the simulation coordinates, that the object is involved in the traffic event; providing determining that a rare vehicle event occurred within a time interval of image sequence capture, and transmitting the image sequence to a remote computing system in communication with the onboard vehicle system, in response to determining that the rare vehicle event occurred, as performing, by the device and based on detecting that that the object is involved in the traffic event, an action. Therefore, combining the elements from prior arts according to known methods and technique, such as virtual representation, determine object event, and transmitting the image sequence in response to determining event, would yield predictable results.

Regarding claims 2, 10, and 16. The method of claim 1, the combination teaches wherein the action is at least one of: controlling a traffic control device, or transmitting a notification associated with the traffic event (see Satzoda, Fig. 9, paragraph 49, determining that a rare vehicle event occurred within a time interval of image sequence capture, and transmitting the image sequence to a remote computing system in communication with the onboard vehicle system, in response to determining that the rare vehicle event occurred . In this specific example, subsequent portions of the method can be performed at the remote computing system; however, in further examples, subsequent portions of the method can be performed at the onboard vehicle system, the remote computing system, and/or any other suitable location. In a related example, Block S100 can include determining an event type of the rare vehicle event).

Regarding claims 3, 11, and 17. The method of claim 1, the combination teaches wherein the respective image-based coordinates are determined based on a respective geographical position of a respective image capture device, of the plurality of image capture devices, and a path of the object that is depicted in a respective image stream, of the plurality of image streams (see Satzoda, Fig. 1-2, paragraph 57, the neural network can be a convolutional neural network trained using support vector machine(s) and historic or crowdsourced images, can be any other suitable neural network. In a sixth variation, 210 includes: determining the vehicle location within the 3D external scene (e.g., geographic vehicle location); determining the vehicle orientation within the scene; determining a 2D projection of the static external scene (e.g., from a virtual reference map), given the vehicle location, vehicle orientation, and the known onboard vehicle system orientation relative to the vehicle).

Regarding claims 4, 12, and 18. The method of claim 1, the combination teaches further comprising: 
receiving metadata associated with the plurality of image streams, wherein the metadata includes information associated with movement characteristics of the object that is used to detect that the object is a same object depicted in the plurality of image streams (see Satzoda, paragraph 27, intrinsic camera parameters, dynamically determined extrinsic camera parameters (e.g., vehicle location, vehicle pose, etc., determined by running secondary computer vision processes on the same or different images, determined via GPS sensors, etc.), known external static features, known agent geometries, determined agent motion (e.g., using photogrammatic range imaging techniques, LIDAR, radar, etc.), and/or other feature values to determine external agent geometries, pose, trajectory, or other agent parameters).

Regarding claims 5, 13, and 19. The method of claim 1, the combination teaches wherein the simulation coordinates are determined based on synchronizing the respective image-based coordinates according to timestamps associated with each of the plurality of image streams (see Satzoda, Fig. 1, paragraph 41, S100 includes capturing an image sequence (e.g., defining a set of frames) within a time interval using a monocular camera of an onboard vehicle system mounted to a windshield of a vehicle).

Regarding claim 6. The method of claim 1, the combination teaches further comprising: generating, based on the simulation coordinates, a graphical simulation of the traffic event (see Satzoda, paragraph 36, the virtual reconstruction is preferably represented in 3D Euclidean space, but can alternatively have any suitable dimensionality and/or any suitable coordinate system. In one variation, the modeling module reconstructs the physical space from only the sensor measurements (e.g., using photogrammetric techniques, etc.)).

Regarding claim 7. The method of claim 1, the combination teaches wherein identifying the object that is depicted in each of the plurality of image streams comprises: using an object detection model that is trained to detect the object based on historical information associated with detecting one or more other objects (see Satzoda, paragraph 35, the training data can be historic imagery and/or auxiliary sensor data, new imagery or data (e.g., recorded in real-time), or include any other suitable set of data. Each analysis module can be validated, verified, reinforced, calibrated, or otherwise updated based on newly received, up-to-date measurements; past measurements recorded during the operating session).

Regarding claims 8, 14 and 20. The method of claim 1, the combination teaches wherein the object is a first vehicle and the method further comprises: 
determining that the traffic event involved a second vehicle (see Satzoda, Fig. 1, paragraph 71, verifying the object parameters (e.g., location, orientation, class, etc.) with a sensor signal (e.g., image) recorded by a second onboard vehicle system. The second onboard vehicle system is preferably mounted to a separate vehicle and/or recording the scene from a different viewing angle, but can alternatively be otherwise situated relative to the first onboard vehicle system); and 
determining, based on the first vehicle and the second vehicle being within a threshold distance of a point of intersection at a same time, that the traffic event involved the first vehicle and the second vehicle colliding (see Satzoda, Fig. 1, paragraph , Near-collision events and related high-risk behaviors can include: tailgating (e.g., driving within a threshold distance behind a leading vehicle, wherein the threshold distance can be speed-dependent), swerving (e.g., adjusting the lateral position of the vehicle at a rate higher than a threshold rate of adjustment), driver distraction (e.g., based on video analysis of the driver, analysis of in-vehicle IMU data, etc.), and any other suitable events).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN JIA whose telephone number is (571)270-5536. The examiner can normally be reached 9:00 am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIN JIA/Primary Examiner, Art Unit 2667